Title: From Alexander Hamilton to Richard Harison, 26 April 1791
From: Hamilton, Alexander
To: Harison, Richard


Treasury DepartmentApril 26th. 1791.
Sir
You have been advised of the application of Samuel Dodge to the President for a Pardon. You know also that he is convicted upon the 26th section of the last Collection Law.
A question arises concerning the extent of the power to pardon. There is a general rule that a power to pardon cannot be exercised so as to divest Individuals of a right of action for their sole benefit, or of a vested right which they have in conjunction with the sovereign; as where there is a penalty part to the use of the Public and part to the use of an informer. The inquiry consequently is how far the penalties within the 26 Section are liable to the distribution contemplated by the 68 section of the same Act and what difference the mode of proceeding by Indictment instead of a popular action may make.
I wish your opinion after deliberate investigation on the points which arise out of the general question here made so as to exhibit principles which may guide in other cases as well as in this. I wish also your opinion whether the case of Dodge would be within the relief of the law concerning the Remission and Mitigation of Penalties.
If it should appear that the Presidents pardon may remit a part and not the whole of the penalties incurred by Dodge, it will remain to inquire whether the pardon ought to be general leaving the Court to make the exception of what it cannot opererate upon or special remitting only so much as concerns the Public. What process of execution would be proper to enforce part of a penalty?
Another case has occured, concerning which, I also wish your opinion. It is whether the officers of the Customs are intitled under the 68th Section to a share of the penalty prescribed by the 65th for false swearing. Distinctions on this point have been taken. If you should be of opinion, that the Officers of the Customs are intitled to nothing, it will be satisfactory to me to be informed of the ground of that opinion, or in other words, of the principle by which exceptions to the generality of the expression of the 68 section are to be governed.
With great consideration   I have the honor to be, Sir   Your Obedt servant.
Alexander Hamilton
Richard Harison Esqr.New York
